 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 

 
BRIDGE LOAN AGREEMENT
 
THIS BRIDGE LOAN AGREEMENT (this “Agreement”) is made by and between AMDL, Inc.
(the “Company”) and Cantone Research, Inc. (the “Lender”) as of the date written
below.
 
WHEREAS, the Company desires to have the Lender provide a Bridge Loan for
$58,000 (the “Bridge Loan”); and
 
WHEREAS, the Lender is willing to make the requested Bridge Loan available to
the Company on September 9, 2009 by wire transfer to the Company’s bank account
provided below on the terms and conditions contained herein.
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties hereto agree as follows:
 
 
1.
Lender agrees to immediately wire transfer the sum of $58,000 to the Company at:

 
AMDL, Inc.
Account No. 0805-033875
Wells Fargo Bank
26151 La Paz Road
Mission Viejo, California  92691
Route # 121000248
Phone No.  949.837.0066
 
The Company agrees that the proceeds of this Bridge Loan will be used
exclusively by the Company to pay interest due on currently outstanding “12%
Senior Notes.”
 
 
2.
This Bridge Loan shall be due and payable by the Company, together with all
accrued and unpaid interest thereon, on or before December 1, 2009.  The Bridge
Loan will be immediately repaid out of the proceeds from the proposed US$500,000
financing from St. George Investments LLC and/or the planned US$3 million
registered direct offering anticipated to be completed during September 2009 by
Jesup Lamont, whichever closes first.

 
 
3.
The annual interest on the Bridge Loan is 12% per annum; provided, however, in
the event the Bridge Loan is not repaid on or before October 9, 2009, the
interest rate shall increase to 18% per annum until paid in full.

 
 
4.
In consideration for making this Bridge Loan, AMDL will issue to the Lender, a
two-year warrant to purchase up to 116,000 shares of the Company’s Common Stock
exercisable at US$0.60 per share (the “Warrant”).  The Warrant shall provide
that if the Bridge Loan is paid in full on or before October 9, 2009, the number
of shares issuable on exercise of the

 
 
Warrant shall be reduced to 58,000.  The shares of Common Stock underlying the
Warrant will be registered in a future S-1 or S-3 registration statement, which
will be filed on or before January 31, 2010.  The Warrant will be in the form
attached hereto as Exhibit “A.”

 
 
5.
Repayment of the Bridge Loan will include an additional US$2,000.00 for legal
fees for the Lender’s legal costs.  If the Bridge Loan is not repaid by December
1, 2009, $25,000, will be added to the principle value of the note plus AMDL
will pay up to $10,000 for any out-of-pocket legal costs that Lender will incur
to collect  this note.

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
6.
The Company and the Lender have enter into this Agreement with the understanding
that this Agreement must be approved by the AMDL Board of Directors, whose
approval is not anticipated to be withheld.

 
 
7.
Lender understands that the issuance of the Warrant and the shares issuable on
exercise of the Warrant is subject to the prior listing approval of NYSE
Amex.  The Company will promptly make an application to the NYSE Amex to list
the 116,000 shares of Common Stock underlying the Warrant.

 
 
8.
Miscellaneous.

 
 
(a)
No failure on the part of either party to exercise, and no delay in exercising,
any right or remedy hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right or remedy hereunder preclude any other
or further exercise thereof or the exercise of any other right or remedy granted
hereby or by any related document or by law.

 
 
(b)
This Agreement may not and shall not be deemed or construed to have been
modified, amended, rescinded, canceled or waived in whole or in part, except by
written instruments signed by the parties hereto.

 
 
(c)
All additions or modifications to this Agreement must be made in writing and
executed by both parties.

 
 
(d)
This Agreement shall be governed by and construed in accordance with the laws of
and in the State of New Jersey.  Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by binding
arbitration.  The arbitration will be conducted in accordance with the rules of
the American Arbitration Association (the “AAA”) then in effect (“AAA Rules”)
and the procedures in this document.  In the event of a conflict, the provisions
of this document will control.  The arbitration will be conducted before a
single arbitrator, and in accordance with the expedited arbitration procedures
of the AAA regardless of the size of the dispute.  Any issue concerning the
extent to which any dispute is subject to arbitration, or concerning the
applicability, interpretation, or enforceability of these procedures, including
any contention that all or part of these procedures are invalid or
unenforceable, shall be governed by the Federal Arbitration Act and resolved by
the arbitrator.  Unless provided otherwise in this Agreement, the arbitrators
may not award damages inconsistent with the Agreement or punitive damages or any
other damages not measured by the prevailing party's actual damages, and the
parties expressly waive their right to obtain such damages in arbitration. In no
event, even if any other portion of these provisions is held to be invalid or
unenforceable, shall the arbitrators have power to make an award or impose a
remedy that could not be made or imposed by a court deciding the matter in the
same jurisdiction.

 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.
 
AMDL, Inc.
 
 
By:
Akio Ariura, CFO and COO
Dated:  September 10, 2009
CANTONE RESEARCH, INC.
 
 
By:
Anthony Cantone, CEO
Dated:  September 10, 2009



 

 
 
2

--------------------------------------------------------------------------------

 
